


109 HJ 87 IH: Requiring the President to notify Congress

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		109th CONGRESS
		2d Session
		H. J. RES. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Markey, Mr. McGovern,
			 Mr. Berman,
			 Ms. Watson, and
			 Ms. McKinney) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		JOINT RESOLUTION
		Requiring the President to notify Congress
		  if the President makes a determination at the time of signing a bill into law
		  to ignore a duly enacted provision of such newly enacted law, establishing
		  expedited procedures for the consideration of legislation in the House of
		  Representatives in response to such a determination, and for other
		  purposes.
	
	
		Whereas the Constitution requires that Presidents “take
			 Care that the Laws be faithfully executed”;
		Whereas the Constitution does not grant Presidents
			 authority to choose which duly enacted provisions of laws they will
			 obey;
		Whereas the practice of selective enforcement of the laws
			 is inconsistent with our constitutional form of government;
		Whereas several previous Presidents have made signing
			 statements signaling their intention to ignore provisions of laws duly enacted
			 by Congress on constitutional grounds;
		Whereas President George W. Bush has asserted his intent
			 to ignore such provisions more than all other Presidents combined; and
		Whereas the President's assertion of the right to ignore a
			 duty violates our constitutional framework by substituting an unchecked
			 presidential prerogative for the role of Congress and the constitutional veto
			 procedure: Now, therefore, be it
		
	
		1.Requiring Notification to
			 Congress of Presidential Determination to Ignore Provision of Newly Enacted
			 Law
			(a)NotificationIf at the time of enactment of a law the
			 President makes a determination not to carry out any duly enacted provision of
			 the law (as indicated in a statement made by the President at the time of
			 enactment or otherwise), not later than 10 days after the enactment of the law,
			 the President shall submit a report to Congress informing Congress of the
			 determination and including the President’s reasons for making the
			 determination, except that to the extent that the determination is based upon
			 classified material, the President shall submit the report only to the
			 congressional intelligence committees (as defined in 3(7) of the National
			 Security Act of 1947) (50 U.S.C. 401a(7)).
			(b)Treatment of
			 Previously Enacted LawsNot later than 30 days after the date of
			 the enactment of this joint resolution, the President shall submit to Congress
			 a report under subsection (a) with respect to each law enacted prior to such
			 date during the One Hundred Seventh, One Hundred Eighth, and One Hundred Ninth
			 Congress for which the President has made a determination not to carry out a
			 duly enacted provision of the law (as indicated in a statement made by the
			 President at the time of enactment or otherwise).
			2.Expedited
			 Procedures in House of Representatives For Legislation in Response to
			 Determination
			(a)Privileged
			 TreatmentIf a Member of the House of Representatives (including
			 a Delegate or Resident Commissioner to the Congress) introduces legislation in
			 response to a report submitted by the President under section 1(a)—
				(1)a
			 report on the legislation which is filed by any committee to which the
			 legislation is referred may be called up as a privileged question by direction
			 of the committee; and
				(2)if a committee to
			 which the legislation is referred does not file a report on the legislation
			 prior to the expiration of the 30-legislative day period which begins on the
			 date the legislation is introduced, a motion to discharge the committee from
			 its consideration of the legislation shall be privileged.
				(b)Conforming
			 Amendment Regarding Waiver of Minimum Period For Availability of Committee
			 Reports Prior to Consideration in HouseClause 4(a)(2) of rule
			 XIII of the Rules of the House of Representatives is amended—
				(1)by striking
			 and at the end of subdivision (D);
				(2)by
			 striking the period at the end of subdivision (E) and inserting ;
			 and
				(3)by adding at the
			 end the following new subdivision:
					
						(F)a measure responding to a report submitted
				by the President informing Congress of a determination not to carry out any
				duly enacted provision of
				law.
						.
				3.Report by General
			 Counsel of House of Potential Legal Actions to be Taken by
			 MembersAt the request of any
			 Member of the House of Representatives (including a Delegate or Resident
			 Commissioner to the Congress), the General Counsel of the House shall prepare
			 promptly a report describing any legal action which may be brought by the
			 Member to challenge the refusal by the President to carry out any duly enacted
			 provision of the law.
		
